UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7181



JOSEPH A. SILVESTRI,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-97-983-2)


Submitted:   May 11, 1999                   Decided:   June 2, 1999


Before ERVIN and TRAXLER, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Joseph A. Silvestri, Appellant Pro Se. Margaret Ann Bullock Walker,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph A. Silvestri seeks to appeal the district court’s order

adopting the report and recommendation of the magistrate judge and

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the

reasoning of the district court. Silvestri v. Angelone, No. CA-97-

983-2 (E.D. Va. July 1, 1998).    We also deny Silvestri’s motion to

proceed on appeal in forma pauperis.    See Dillard v. Liberty Loan

Corp., 626 F.2d 363, 364 (4th Cir. 1980) (quoting Kinney v.

Plymouth Rock Squab Co., 236 U.S. 43, 46 (1915).   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          DISMISSED




                                  2